

115 S3692 IS: Jobs and Opportunity with Benefits and Services for Success Act
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3692IN THE SENATE OF THE UNITED STATESNovember 29, 2018Mr. Daines introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend part A of title IV of the Social Security Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Jobs and Opportunity with Benefits and Services for Success Act. 2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Helping more Americans enter and remain in the workforce.
				Sec. 5. Expecting universal engagement and case management.
				Sec. 6. Promoting accountability by measuring work outcomes.
				Sec. 7. Targeting funds to truly needy families.
				Sec. 8. Targeting funds to core purposes.
				Sec. 9. Prohibition on State diversion of Federal funds to replace State spending.
				Sec. 10. Inclusion of poverty reduction as a program purpose.
				Sec. 11. Definitions related to use of funds.
				Sec. 12. Increasing funding for child care.
				Sec. 13. Effective date.
			
 3.ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Social Security Act.
		4.Helping more Americans enter and remain in the workforce
 (a)Family assistance grantsSection 403(a)(1) (42 U.S.C. 603(a)(1)) is amended in each of subparagraphs (A) and (C) by striking 2017 and 2018 and inserting 2019 through 2023. (b)Healthy marriage promotion and responsible fatherhood grantsSection 403(a)(2)(D) (42 U.S.C. 603(a)(2)(D)) is amended—
 (1)by striking 2017 and 2018 and inserting 2019 through 2023; and (2)by striking for fiscal year 2017 or 2018.
 (c)Tribal family assistance grantsParagraphs (1)(A) and (2)(A) of section 412(a) (42 U.S.C. 612(a)) are each amended by striking 2017 and 2018 and inserting 2019 through 2023. (d)Improving access to child care To support workSection 418(a)(3) (42 U.S.C. 618(a)(3)) is amended by striking $2,917,000,000 for each of fiscal years 2017 and 2018 and inserting $3,525,000,000 for each of fiscal years 2019 through 2023.
 (e)Grants to the territoriesSection 1108(b)(2) (42 U.S.C. 1308(b)(2)) is amended by striking 2017 and 2018 and inserting 2019 through 2023. 5.Expecting universal engagement and case management (a)In generalSection 408(b) (42 U.S.C. 608(b)) is amended to read as follows:
				
					(b)Individual opportunity plans
 (1)AssessmentThe State agency responsible for administering the State program funded under this part shall make an initial assessment of the following for each work-eligible individual (as defined in the regulations promulgated pursuant to section 407(i)(1)(A)(i)):
 (A)The education obtained, skills, prior work experience, work readiness, and barriers to work of the individual.
 (B)The well-being of the children in the family of the individual and, where appropriate, activities or services (such as services offered by a program funded under section 511) to improve the well-being of the children.
 (2)Contents of plansOn the basis of the assessment required by paragraph (1) of this subsection, the State agency, in consultation with the individual, shall develop an individual opportunity plan that—
 (A)includes a personal responsibility agreement in which the individual acknowledges receipt of publicly funded benefits and responsibility to comply with program requirements in order to receive the benefits;
 (B)sets forth the obligations of the individual to participate in work activities (as defined in section 407(d)), and the number of hours per month for which the individual will so participate pursuant to section 407;
 (C)sets forth an employment goal and planned short-, intermediate-, and long-term actions to achieve the goal, and, in the case of an individual who has not attained 24 years of age and is in secondary school or the equivalent, the intermediate action may be completion of secondary school or the equivalent;
 (D)describes the job counseling and other services the State will provide to the individual to enable the individual to obtain and keep employment in the private sector;
 (E)may include referral to appropriate substance abuse or mental health treatment; and (F)is signed by the individual.
 (3)TimingThe State agency shall comply with paragraph (1) and (2) with respect to a work-eligible individual—
 (A)within 180 days after the effective date of this subsection, in the case of an individual who, as of such effective date, is a recipient of assistance under the State program funded under this part (as in effect immediately before such effective date); or
 (B)within 60 days after the individual is determined to be eligible for the assistance, in the case of any other individual.
 (4)Penalty for noncompliance by individualIn addition to any other penalties required under the State program funded under this part, the State shall reduce, by such amount as the State considers appropriate, the amount of assistance otherwise payable under the State program to a family that includes an individual who fails without good cause to comply with an individual opportunity plan developed pursuant to this subsection, that is signed by the individual.
 (5)Periodic reviewThe State shall meet with each work-eligible individual assessed by the State under paragraph (1), not less frequently than every 90 days, to—
 (A)review the individual opportunity plan developed for the individual; (B)discuss with the individual the progress made by the individual in achieving the goals specified in the plan; and
 (C)update the plan, as necessary, to reflect any changes in the circumstances of the individual since the plan was last reviewed..
 (b)State penalty for failure To complySection 409(a)(3) (42 U.S.C. 609(a)(3)) is amended— (1)in the paragraph heading, by striking satisfy minimum participation rates and inserting achieve requisite outcomes or comply with universal engagement requirement; and
 (2)in subparagraph (A), by inserting or 408(b) after 407(a). 6.Promoting accountability by measuring work outcomes (a)In generalSection 407(a) (42 U.S.C. 607(a)) is amended to read as follows:
				
					(a)Performance accountability and work outcomes
 (1)PurposeThe purpose of this subsection is to provide for the establishment of performance accountability measures to assess the effectiveness of States in increasing employment, retention, and advancement among families receiving assistance under the State program funded under this part.
 (2)In generalA State to which a grant is made under section 403 for a fiscal year shall achieve the requisite level of performance on an indicator described in paragraph (3)(B) of this subsection for the fiscal year.
						(3)Measuring state performance
 (A)In generalEach State, in consultation with the Secretary, shall collect and submit to the Secretary the information necessary to measure the level of performance of the State for each indicator described in subparagraph (B), for fiscal year 2020 and each fiscal year thereafter, and the Secretary shall use the information collected for fiscal year 2020 to establish the baseline level of performance for each State for each such indicator.
 (B)Indicators of performanceThe indicators described in this subparagraph, for a fiscal year, are the following: (i)The percentage calculated by dividing the number of individuals who were work-eligible individuals as of the time of exit from the program, who are in unsubsidized employment during the 2nd quarter after the exit by the total caseload in the month of their exit.
 (ii)The percentage calculated by dividing the number of individuals who were work-eligible individuals who were in unsubsidized employment in the 2nd quarter after the exit, who are also in unsubsidized employment during the 4th quarter after the exit by the total caseload in the month of their exit.
 (iii)The median earnings of individuals who were work-eligible individuals as of the time of exit from the program, who are in unsubsidized employment during the 2nd quarter after the exit.
 (iv)The percentage of individuals who have not attained 24 years of age, are attending high school or enrolled in an equivalency program, and are work-eligible individuals or were work-eligible individuals as of the time of exit from the program, who obtain a high school degree or its recognized equivalent while receiving assistance under the State program funded under this part or within 1 year after the exit.
								(C)Levels of performance
 (i)In generalFor each State submitting a State plan pursuant to section 402(a), there shall be established, in accordance with this subparagraph, levels of performance for each of the indicators described in subparagraph (B).
								(ii)Agreement on requisite performance level for each indicator
 (I)In generalThe Secretary and the State shall negotiate the requisite level of performance for the State with respect to each indicator described in subparagraph (B), for each of fiscal years 2020 through 2023, and in the case of each of fiscal years 2021 through 2023, shall do so before the beginning of the respective fiscal year.
 (II)Requirements in establishing performance levelsIn establishing the requisite levels of performance, the State and the Secretary shall— (aa)take into account how the levels involved compare with the levels established for other States;
 (bb)ensure the levels involved are adjusted, using the objective statistical model referred to in clause (iv), based on—
 (AA)the differences among States in economic conditions, including differences in unemployment rates or employment losses or gains in particular industries; and
 (BB)the characteristics of participants on entry into the program, including indicators of prior work history, educational or occupational skills attainment, or other factors that may affect employment and earnings; and
 (CC)take into account the extent to which the levels involved promote continuous improvement in performance by each State.
 (iii)Revisions based on economic conditions and individuals receiving assistance during the fiscal yearThe Secretary shall, in accordance with the objective statistical model referred to in clause (iv), revise the requisite levels of performance for a State and a fiscal year to reflect the economic conditions and characteristics of the relevant individuals in the State during the fiscal year.
 (iv)Statistical adjustment modelThe Secretary shall use an objective statistical model to make adjustments to the requisite levels of performance for the economic conditions and characteristics of the relevant individuals, and shall consult with the Secretary of Labor to develop a model that is the same as or similar to the model described in section 116(b)(3)(A)(viii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(3)(A)(viii)).
 (v)Definition of exitIn this subsection, the term exit means, with respect to a State program funded under this part, ceases to a receive a TANF benefit under the program.
 (D)RegulationsIn order to ensure nationwide comparability of data, the Secretary, after consultation with the Secretary of Labor and with States, shall issue regulations governing the establishment of the performance accountability system under this subsection and a template for performance reports to be used by all States consistent with subsection (b)..
 (b)Reports on state performance on HHS online dashboardSection 407(b) (42 U.S.C. 607(b)) is amended to read as follows:  (b)Publication of State performanceThe Secretary shall, directly or through the use of grants or contracts, establish and operate an Internet website that is accessible to the public, with a dashboard that is regularly updated and provides easy-to-understand information on the performance of each State program funded under this part, including a profile for each such program, expressed by use of a template, which shall include—
 (1)information on the indicators and requisite performance levels established for the State under subsection (a), including, with respect to each such level, whether the State achieves, exceeds, or fails to achieve the level on an ongoing basis, including—
 (A)information on any adjustments made to the requisite levels using the statistical adjustment model described in subsection (a)(3)(C)(iv); and
 (B)a grade based on the overall performance of the State, as determined by the Secretary and in consultation with the State, and the overall performance shall be graded based on the performance indicators and weights for each such indicator as described in subsection (a);
 (2)information reported under section 411 on the characteristics and demographics of individuals receiving assistance under the State program, including—
 (A)the number and percentage of child-only cases and reason why the cases are child-only; and (B)the average weekly number of hours that each work-eligible individual in the State program participates in work activities, including a separate section showing the number and percentage of the work-eligible individuals with zero hours of participation and the reason for non-participation;
 (3)information on the results of improper payments reviews; (4)a link to the State plan approved under section 402; and
 (5)information regarding any penalty imposed, or other corrective action taken, by the Secretary against a State for failing to achieve a requisite performance level or any other requirement imposed by or under this part..
 (c)Modification of rules for determining whether an individual is engaged in workSection 407(c) (42 U.S.C. 607(c)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (A)— (i)by striking For purposes of subsection (b)(1)(B)(i), a and inserting A; and
 (ii)by striking , not fewer than and all that follows through this subsection; and (B)in subparagraph (B)—
 (i)in the matter preceding clause (i), by striking For purposes of subsection (b)(2)(B), an and inserting An; (ii)in clause (i), by striking , not fewer than and all that follows through this subsection; and
 (iii)in clause (ii), by striking , not fewer than and all that follows through subsection (d); and (2)in paragraph (2)—
 (A)by striking subparagraphs (A) and (D); (B)in each of subparagraphs (B) and (C), by striking For purposes of determining monthly participation rates under subsection (b)(1)(B)(i), a and inserting A; and
 (C)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively. (d)Modifications to allowable work activities (1)In generalSection 407(d) (42 U.S.C. 607(d)) is amended—
 (A)in paragraph (5), by inserting , including apprenticeship before the semicolon; (B)in paragraph (6), by inserting supervised before job search; and
 (C)in paragraph (8), by striking (not to exceed 12 months with respect to any individual) and inserting , including career technical education. (2)Supervised job search definedSection 419 (42 U.S.C. 619) is amended by adding at the end the following:
					
 (6)Supervised job searchThe term supervised job search means a job search program that has the following characteristics: (A)The job search occurs at an official location where the presence and activity of the recipient can be directly observed, supervised, and monitored.
 (B)The entry, time onsite, and exit of the recipient from the official job search location are recorded in a manner that prevents fraud.
 (C)The recipient is expected to remain and undertake job search activities at the job search center. (D)The quantity of time the recipient is observed and monitored engaging in job search at the official location is recorded for purposes of compliance with the work participation requirements of the State program funded under this part..
 (e)Supporting work-Eligible individuals struggling with substance abuseSection 407(c)(2) (42 U.S.C. 607(c)(2)), as amended by subsection (c)(2) of this section, is amended by adding at the end the following:
				
 (C)Supporting work-eligible individuals struggling with substance abuseAfter a work-eligible individual has participated for 3 months in a fiscal year in an activity described in subsection (d)(6) of this section, the individual may, at State option, be considered to be engaged in work for additional months (not to exceed an additional 3 months with respect to the individual) by reason of participation in such an activity if the individual is participating in substance abuse treatment, mental health treatment, or rehabilitation activities, the need for which has been determined to be necessary to prepare the individual for employment or to support the individual in employment and has been documented by a qualified medical, substance abuse, or mental health professional..
 (f)Pro rata penalties against individualsSection 407(e) (42 U.S.C. 607(e)) is amended by adding at the end the following:  (3)Pro rata reductionFor purposes of subparagraph (A) in paragraph (1), the amount of a pro rata reduction in assistance shall be determined by multiplying the total amount of monthly assistance that would, in the absence of the application of this paragraph, be paid to the entire family, by the ratio of—
 (A)the hours of required work activities as designated in subsection (d) actually performed by the individual during the month; over
 (B)the number of hours of work activities that the individual was required to perform during the month in accordance with the provisions of subsection (c)..
 (g)Annual reports to CongressSection 411(b)(1)(A) (42 U.S.C. 611(b)(1)(A)) is amended by striking participation rates and inserting outcome measures. 7.Targeting funds to truly needy families (a)Prohibition on use of funds for families with income greater than twice the poverty lineSection 404(k) (42 U.S.C. 604(k)) is amended to read as follows:
				
					(k)Prohibitions
 (1)Use of funds for persons with income greater than twice the poverty lineA State to which a grant is made under this part shall not use the grant to provide any assistance or services to a family whose monthly income exceeds twice the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2)))..
 (b)Elimination of limitation on use of funds for case management activitiesSection 404(b)(2) (42 U.S.C. 604(b)(2)) is amended to read as follows:  (2)ExceptionsParagraph (1) of this subsection shall not apply to the use of a grant for—
 (A)information technology and computerization needed for tracking, monitoring, or data collection required by or under this part; or
 (B)case management activities to carry out section 408(b).. (c)Prohibition on use of funds for direct spending on child care or child welfare services or activitiesSection 404(k) (42 U.S.C. 604(k)), as amended by subsection (a) of this section, is amended by adding at the end the following:
				
 (2)Direct spending on child care services or activities or child welfare services or activitiesA State to which a grant is made under this part shall not use the grant for direct spending on child care services or activities or direct spending on child welfare services or activities..
 (d)Expansion of authority To transfer funds to other programsSection 404(d) (42 U.S.C. 604(d)) is amended by striking paragraphs (1) through (3) and inserting the following:
				
 (1)In generalA State may use not more than 50 percent of the grant made to the State under section 403(a)(1) to carry out a State program pursuant to any or all of the following provisions of law:
 (A)The Child Care and Development Block Grant Act of 1990. (B)Title I of the Workforce Innovation and Opportunity Act.
 (C)Subpart 1 of part B of this title. (2)Limitation on amount transferrable to subpart 1 of part b of this title (A)In general.—A State may use not more than the applicable percentage of the amount of a grant made to the State under section 403(a)(1) to carry out State programs pursuant to subpart 1 of part B.
 (B)Applicable percentageFor purposes of subparagraph (A), the applicable percentage is 10 percent. (3)Applicable rules (A)In generalExcept as provided in subparagraph (B) of this paragraph, any amount paid to a State under this part that is used to carry out a State program pursuant to a provision of law specified in paragraph (1) shall not be subject to the requirements of this part, but shall be subject to the requirements that apply to Federal funds provided directly under the provision of law to carry out the program, and the expenditure of any amount so used shall not be considered to be an expenditure under this part.
 (B)Funds transferred to the WIOAIn the case of funds transferred under paragraph (1)(B) of this subsection— (i)all of the funds will be used to support families eligible for assistance under the State program funded under this part; and
 (ii)not more than 15 percent of the funds will be reserved for statewide workforce investment activities referred to in section 128(a)(1) of the Workforce Innovation and Opportunity Act.
 (4)Exclusion of States excluding the State TANF program as a mandatory one-stop partner under the WIOAThe authority provided by this subsection may not be exercised by a State that has provided the notification referred to in section 407(a)(3)(D)..
			8.Targeting funds to core purposes
 (a)Requirement that States reserve 25 percent of grant for spending on core activitiesSection 408(a) (42 U.S.C. 608(a)) is amended by adding at the end the following:  (13)Requirement that States reserve 25 percent of grant for spending on core activitiesA State to which a grant is made under section 403(a)(1) for a fiscal year shall expend not less than 25 percent of the grant on assistance, case management, work supports and supportive services, work, wage subsidies, work activities (as defined in section 407(d)), and non-recurring short-term benefits..
 (b)Requirement that at least 25 percent of qualified State expenditures be for core activitiesSection 408(a) (42 U.S.C. 608(a)), as amended by subsection (a) of this section, is amended by adding at the end the following:
				
 (14)Requirement that at least 25 percent of qualified State expenditures be for core activitiesNot less than 25 percent of the qualified State expenditures (as defined in section 409(a)(7)(B)(i)) of a State during the fiscal year shall be for assistance, case management, work supports and supportive services, work, wage subsidies, work activities (as defined in section 407(d)), and non-recurring short-term benefits..
 (c)Phase-Out of counting of third-Party contributions as qualified State expendituresSection 408(a) (42 U.S.C. 608(a)), as amended by subsections (a) and (b) of this section, is amended by adding at the end the following:
				
					(15)Phase-out of counting of third-party contributions as qualified State expenditures
 (A)In generalThe qualified State expenditures (as defined in section 409(a)(7)(B)(i)) of a State for a fiscal year that are attributable to the value of goods and services provided by a source other than a State or local government shall not exceed the applicable percentage of the expenditures for the fiscal year.
 (B)Applicable percentageIn subparagraph (A), the term applicable percentage means, with respect to a fiscal year— (i)75 percent, in the case of fiscal year 2020;
 (ii)50 percent, in the case of fiscal year 2021; (iii)25 percent, in the case of fiscal year 2022; and
 (iv)0 percent, in the case of fiscal year 2023 or any succeeding fiscal year.. 9.Prohibition on State diversion of Federal funds to replace State spendingSection 408(a) (42 U.S.C. 608(a)), as amended by section 8 of this Act, is amended by adding at the end the following:
			
 (16)Non-supplantation requirementFunds made available to a State under this part shall be used to supplement, not supplant, State general revenue spending on activities described in section 404..
 10.Inclusion of poverty reduction as a program purposeSection 401(a) (42 U.S.C. 601(a)) is amended— (1)by striking and at the end of paragraph (3);
 (2)by striking the period at the end of paragraph (4) and inserting ; and; and (3)by adding at the end the following:
				
 (5)reduce child poverty by increasing employment entry, retention, and advancement of needy parents.. 11.Definitions related to use of fundsSection 419 (42 U.S.C. 619), as amended by section 6(d)(2), is further amended by adding at the end the following:
			
 (7)AssistanceThe term assistance means cash, payments, vouchers, and other forms of benefits designed to meet a family's ongoing basic needs (such as for food, clothing, shelter, utilities, household goods, personal care items, and general incidental expenses).
 (8)Work supportsThe term work supports means assistance and non-assistance transportation benefits (such as the value of allowances, bus tokens, car payments, auto repair, auto insurance reimbursement, and van services provided in order to help families obtain, retain, or advance in employment, participate in work activities (as defined in section 407(d)), or as a non-recurrent, short-term benefit, including goods provided to individuals in order to help them obtain or maintain employment (such as tools, uniforms, fees to obtain special licenses, bonuses, incentives, and work support allowances and expenditures for job access).
 (9)Supportive servicesThe term supportive services means services such as domestic violence services, and mental health, substance abuse and disability services, housing counseling services, and other family supports, except to the extent that the provision of the service would violate section 408(a)(6).
 (10)TANF benefitThe term TANF benefit means— (A)assistance; or
 (B)wage subsidies that are paid, with funds provided under section 403(a) or with qualified State expenditures, with respect to a person who—
 (i)was a work-eligible individual (as defined in the regulations promulgated pursuant to section 407(i)(1)(A)(i)) at the time of entry into subsidized employment, such as on-the-job training or apprenticeship; and
 (ii)is not receiving assistance.. 12.Increasing funding for child care (a)In generalSection 403 (42 U.S.C. 603) is amended by striking all of subsection (b) except paragraph (5).
			(b)Conforming amendments
				(1)Transfer of needy State definition
 (A)In generalParagraph (5) of section 403(b) (42 U.S.C. 603(b)(5)) is— (i)amended—
 (I)in the matter preceding subparagraph (A), by striking paragraph (4) and inserting subparagraph (C); (II)in each of subparagraphs (A) and (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively;
 (III)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (IV)by redesignating such paragraph as subparagraph (D); and
 (V)by moving each provision 2 ems to the right; and (ii)as so amended, hereby transferred into section 409(a)(3) (42 U.S.C. 609(a)(3)) and added to the end of such section.
 (B)Conforming amendmentSection 409(a)(3)(C) (42 U.S.C. 609(a)(3)(C)) is amended by striking (as defined in section 403(b)(5)). (2)Elimination of penalty for failure of state receiving amounts from contingency fund to maintain 100 percent of historic effortSection 409(a) (42 U.S.C. 609(a)) is amended by striking paragraph (10) and inserting the following:
					
 (10)Repealed.. 13.Effective dateThe amendments made by this Act shall take effect as if enacted on October 1, 2018.